Citation Nr: 1400548	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-25 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel





INTRODUCTION

The Veteran served on active duty from December 1942 to March 1945.

This case comes before the Board of Veterans' Appeals on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a videoconference hearing in April 2013, in accordance with his request made in his substantive appeal.  He failed to report and has provided neither a statement of good cause for his failure nor a request to reschedule the hearing.  His representative has not requested that the hearing be rescheduled.  The request is considered withdrawn. 

The claim was remanded by the Board in May 2013 for additional development.  It was remanded again in September 2013 for full compliance with the May 2013 remand instructions.  All of the remand instructions have been complied with, and the claim has been returned to the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a November 2006 decision, the Board denied a claim of entitlement to service connection for bilateral hearing loss disability; the Veteran did not file a motion for reconsideration or appeal to the Court. 

2.  Evidence received since November 2006 was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection bilateral hearing loss disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An October 2013 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that letters dated in January 2010 and June 2013 addressed the need for new and material evidence to reopen the previously denied claim in the rating decision dated in 2003, when in fact they should have identified the November 2006 Board decision as final.  The most recent letter identified the November 2006 Board decision as the last final decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The October 2013 letter also informed the Veteran that his claim was previously denied because hearing loss was not manifested in service or within one year of separation from service nor was it should to be etiologically related to service.  He was further informed that the evidence he submitted must be new and related thereto.  

Following the May 2013 remand, the RO issued a supplemental statement of the case (SSOC) in August 2013.  Another SSOC was issued in November 2013,  following the issuance of the corrective VCAA letter in October 2013.  

The Veteran's service treatment records (STRs) and personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  Any relevant Social Security Administration (SSA) disability determination, and the records considered in that determination, were requested, and a response was received that they were unavailable.  A formal finding to this effect was made in August 2013.  38 C.F.R. § 3.159(c)(2).  The Veteran was also contacted in August 2013 and reported that he did not have a copy of the SSA records.

The Board acknowledges that a VA examination was not provided but notes that VA is not required to provide a VA examination in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


II.  Legal Analysis

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a) ; 38 C.F.R. § 20.1100(a).  Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic disabilities, including organic disease of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by the VA, impaired hearing is considered a disability when the veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above-mentioned frequencies are 26 decibels or greater.  Impaired hearing for VA purposes may also be found when the veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 3.385.

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Veterans Appeals (the "Court") has held that the absence of evidence of a hearing loss disability in service is not fatal to the veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's claim of entitlement to service connection for bilateral hearing loss disability was denied in an April 2003 rating decision.  The Veteran appealed this decision and, in November 2006, the Board denied the claim.  This Board decision was not the subject of a reconsideration by the Board nor did the Veteran appeal the claim to the Court of Appeals for Veterans Claims.  As such, it is final.  

Service connection was denied by the Board because, although there was current hearing loss disability as defined by 38 C.F.R. § 3.385, as evidenced by a November 2005 VA audiology examination report, the evidence indicated that the current bilateral hearing loss disability first manifested many years following service and was not etiologically related to service or in-service acoustic trauma.  Evidence considered at that time included the Veteran's service treatment records, which showed normal hearing, and a November 2005 VA examination report showing puretone decibel thresholds of 105 at 500, 1000, 2000, 3000 and 4000 Hertz on the right and 20, 10, 30, 55 and 75 for the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz respectively on the left.  The Veteran was diagnosed as having profound sensorineural loss of the right ear and mild to profound sensorineural hearing loss of the left ear.  

The Board found in November 2006 that even if the Veteran was exposed to acoustic trauma in service onboard ship as he stated, there was no competent evidence of record indicating that he developed hearing loss as a result of this exposure, that he separated from service with hearing loss, or that hearing loss was manifested within one year of service.  During examination in January 2003, the Veteran reported experiencing a sudden loss of hearing approximately four or five years earlier (approximately 1997 or 1998).  The VA examiner confirmed the Veteran's hearing loss.  He opined that the Veteran's sudden loss of hearing of the right ear was likely due to an acute sudden ear disorder within the previous five years that was not related to any previous noise exposure.  He could not speculate as to the status of the Veteran's hearing prior to approximately 1997 or 1998 since he did not have access to the veteran's medical history contained within the claims file.  It was noted that the Veteran was afforded examination again November 2005 during which he reported hearing loss occurring over the previous 22 years.  The examiner indicated that he reviewed the Veteran's claims file; and that the first indication of the Veteran reporting trouble with his hearing occurred in 2000.  After performing an audiological examination and confirming the Veteran's diagnosis of hearing loss, the examiner stated that the Veteran's current left ear hearing loss was not significantly greater than that which would be expected for someone the veteran's age.  In regards to the Veteran's right ear, the examiner stated that there was no reason to suspect that the sudden hearing loss was due to noise exposure or any other event from the veteran's time in service.  He then opined that it was less likely as not that the Veteran's bilateral hearing loss was precipitated by military noise exposure.  

The Board also considered the Veteran's testimony which was generally to the effect that he believed his current hearing loss was due to service.  It also considered intercurrent treatment records from January 1953 to May 1988, none of which reference complaints or treatment associated with hearing problems.  

Accordingly, the Board concluded that the preponderance of the evidence was against the claim.

Evidence added to the record since the time of the November 2006 Board decision includes VA outpatient treatment records dated from September 2011 through March 2013, the Veteran's claim of December 2009 to reopen the previously denied claim and a report from SSA that records were unavailable or destroyed.  

Initially, the Board points out that the Veteran has set forth no contentions as to the basis of his claim to reopen this matter.  Neither his claim, nor his notice of disagreement, nor his substantive appeal contains any argument.  He asserted only that current hearing loss is related to service, which the Board finds is cumulative of statements made in connection with his prior claim.  Similarly, his representative has offered no substantive argument.  Thus, these communications do not constitute new and material evidence.  

As to the SSA response that there are no available SSA records, this is evidence not previously submitted to agency decisionmakers.  However, it is not material because by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim.  

As to the VA treatment records, these show that hearing loss is listed as one of the Veteran's ongoing medical problems.  There is no indication therein that any current hearing loss manifested in service, to a compensable degree within one year of discharge from service, or that current hearing loss is causally related to service.  Thus, this evidence, while new, is not material because by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim.  Inasmuch as it shows current hearing loss, it is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim since the fact that there is current hearing loss is not in dispute.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim is not in order.

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


